HE   ..a    O~RNEY     GENERAL
                     OPTEXA~




Hon. George I-I.
               Sheppard
Comptrollerof Public Accounts
Austin, Texas
Dear Mr. Sheppard:         Opinion NO. d-7348
                           Re:   Liability of City of San Antonio
                                 and San Antonio Independent
                                 School Dlstrlct for State and
                                 county taxes on Iands bought in
                                 by City at tax sale.
       By your letter of August 9, 1946, you forward for our
opinion an inquiry submitted by the Criminal District Attorney
of Bexar County, Texas. From that inquiry it appears that the
District Attorney's office has filed suit against the City of
San Antonio and San Antonio Independent School District for
state and county taxes for the years 1941-1945 inclusive;as-
serted to be due on Lot 8 in the East one-half of Block 14,'
City Block 611 on Montana Street in the City of San AntonFoe/
The title of the City and of the School District, and the man-
ner in which it was acquired, is outlined in a memorandum ac-
companying the inquiry as follows:
       "City of San Antonio and San Antonio Inde-
    pendent School District acquired title to Lot 8,
    Block E.# of 14, City Block 611 on Montana Street
    by Sheriff's Deed dated 6th day of December 1938
    which was filed for record on December 27, 1938,
    and was recorded in Vol. 1667 pages 418-22, Deed
    Records of Bexar County, Texas. This Sheriff's
    Sale was made under Execution and Order of Sale
    in cause No. C-10427 styled City of San Antonio
    et al vs. T.E. Barnes et al In the'37th Judicial
    District Court of Bexar County, Texas fortaxes -'
    levied and assessed by City of San Antonio and San
    Antonio Independent School District for the fiscal
    years 1930 to 1937 both inclusive, ~The period of
    redemption expired December 27, 1940. Writ of
    Po%;;ss.;onwas provided for in the judgment in said
             . C-10427 but the City of San ANtonio and
    San Antonio Independent School District have not at
    any time had'or held possession of said parcel of
    land. Possession of said parcel of land continued
Hon. George II. Sheppard, page 2       o-7348



    to be in T-E, Barnes. There are two buildings on
    this lot occupied by tenants of T.E. Barnes and
    any rents paid on this parcel of land have~~been"
    paid to T.E. Barnes. 'City of SanAntonio and San
    Antonio Independent School District have not at
    any time received any rent for same but have at
    various times since December 27, 1940, attempted
    to sell said property.
       "City of San Antonio and San Antonio Independ-
    ent School District filed suit in Trespass to Try
    Title against T,E.,Barnes et al for the title and
    possession of said described parcel of land, same
    being No. F-31945 styled City of San Antonio et al
      . T.E. Barnes et al in the 45th District Court,
    g:xar County Texas, and on June 10, 1946 final
    judgment was'rendered clearing the title to plaln-
    tiffs and awarding Writ of Possession. City of San
    Antonio and San Antonio Independent School District
    assert and claim that they have held title to said
    parcel of land solely for the purpose of collecting
    the taxes owing on same and further that the assess-
    ment and levy of taxes by State of Texas and Bexar
    County on said parcel of land for the years 1941 to
    1945 both inclusive are unauthorized and should be
    set aside by the Court under authority of the Su'
    preme Court decision in City of Austin vs. Sheppard,
    igo S.W. 2a 486.”
        In view of the decision of the Supreme Court In thencase
oftCity of Austin v. Sheppard, 190 s. W. (2a) 486,~i.tis settled
that a City Is not subject to imposition of State and County
taxes upon property to which it has acquired title by expiration
of the redemption period followlng a sale to it had pursuant to
judicial proceedings for enforcement of collection of taxes levied
by such City. The acquisition of such property and hits retention
by the City for the purpose of resale at least for a reasonable
period of time within which the City might try to sell such
praperty, constitutes own;rshlp and hold~ingof such property
 'only for public purposes within the~.meaningof section 9 of
Article XI of the Constitution of Texas, Cits of Austin v-
Sheppard, suora; Puckett v, Rolison, (Civ App.Tl93 S.W. (2) 974,
       By force of the same reasoning which the courts have ap-
plied In reaching the conclusion that property acquired by a
City in proceedings for enforcement of its s valorem taxes is
exempt from taxation by the State and its polltlcal subdivisions
during the period that such title is held by the City for such
          we think that property acquired and held by an inde-
,"~~~~t"S&chooldistrict in judlclal enforcement of its property
Hon. George H. Sheppard, page 3           o-7348



taxes would likewise be exempt. Section 2, Article VIII; as
amended, Constitution of Texas; Article 7150, Revised Statutes,
as amended.
       Since it appears from the statement submitted that the
City of~San Antonio and San Antonlo Independent School Dis-
trict have acquired and held the property in question only in
connection Qith proceedings arising from their attempt to en-
force collection of property taxes imposed by those polltitial
subdivisions, you are advised that the City and the District
are not subject to taxatlon on such property for state and
county purposes from time of acquisition of the property for
such purposes, and for such reasonable period of time there-
after as the property may be so held looking to its resal,eby
those municipal corporations.
       This opinion is not intended to determlne the question
of-whether the property could have been assessed and taxed for
State and County purposes to T.E. Barnes, et al, (the former
owners) during the time between the expiration of the period
of redemption on December 27, 1940, and the date when the
former owners were ousted and possession of the land taken by
the City and the school district.
                                  Very truly yours
                            ATTORNEY GENERAL OF TEXAS
                                  By s,6GaynorKendall
                                       Gaynor Kendall
                                       Assistant

GK:djm:wc

APPROVED AUG 22, 1946
s/Carlos C. Ashley
FIRST ASSISTANT
ATTORNEY GENERAL
Approved Opinion Committee By s/BWB Chalrman